Exhibit 10.2
 
[exhibitimg.jpg]
 
ASSET PURCHASE AGREEMENT
 
by and between
 
Zentrum Limited,
a BVI company,
 
and
 
Algo Markets Limited.,
a Labuan, Malaysia Company
 
____________________________
 
Dated as of March 10, 2014
____________________________
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT is entered into as of March 10, 2014, by and
between Zentrum Limited a BVI company, (the "Seller"), Algo Markets Limited.,
Labuan, Malaysia Company
 (the "Purchaser").
Certain capitalized terms used in this Agreement are defined in Exhibit A.
 
Recitals
 
WHEREAS, the Seller, through its enterprise software division, is engaged in the
business of developing, licensing, supporting and maintaining the Algorithms and
timing technology Systems and Software (the "Business"); and
 
WHEREAS, upon and subject to the terms and conditions set forth herein, the
Seller proposes to sell to the Purchaser, and the Purchaser proposes to purchase
from the Seller, substantially all of the assets used or held for use by the
Seller in the conduct of the Business and all of the assets needed to conduct
the Business after the Closing, and the Purchaser proposes to assume certain of
the liabilities and obligations of the Seller related to the Business.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each party hereby agrees as
follows:
 
Agreement
 
1.  SALE OF TRANSFERRED ASSETS; TRANSACTIONS.
 
1.1  Sale of Transferred Assets; Excluded Assets. The Seller shall sell, assign,
transfer, convey and deliver to the Purchaser at the Closing (as defined in
Section 1.8), good and valid title to the Transferred Assets (as defined below),
free of any Encumbrances, on the terms and subject to the conditions set forth
in this Agreement. For purposes of this Agreement, "Transferred Assets" means
the following assets, provided, however, that the Transferred Assets shall not
include any assets identified on Part 1.1 of the Disclosure Schedule ("Excluded
Assets"):
 
(a)  all development, test/build, and personal computer and storage devices and
other associated electronic equipment identified in Part 2.8 of the Disclosure
Schedule;
 
 
1

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
(b)  all marketing contact and lead databases data possessed by the Seller that
primarily relates to the Business;
 
(c)  all Intellectual Property and Intellectual Property Rights identified in
Part 1.1(c) of the Disclosure Schedule, all Intellectual Property Rights in the
Intellectual Property identified in Part 1.1(c) of the Disclosure Schedule, and
all goodwill of the Seller related to any of the foregoing; 
 
(d)  all rights of the Seller under those Seller Contracts and Seller IP
Contracts identified in Part 1.1(d) of the Disclosure Schedule; 
 
(e)  all rights of the Seller under the Third Party Software licenses identified
in Part 1.1(e) of the Disclosure Schedule;
 
(f)  all rights of the Seller in those Seller Contracts for marketing, PR
relationships, tradeshow space and booths, analyst relationships and other fully
or partially paid for marketing activities that primarily relate to the Business
identified in Part 1.1(f) of the Disclosure Schedule;
 
(g)  all historical support and other related CRM data exclusively pertaining to
the Business identified in Part 1.1(g) of the Disclosure Schedule;
 
(h)  all Governmental Authorizations identified in Part 2.11(b) of the
Disclosure Schedule;
 
(i)  all claims (including claims for past infringement or misappropriation of
Intellectual Property or Intellectual Property Rights and claims for breach or
other violation of any Seller Contract) and causes of action of the Seller
against other Persons (regardless of whether or not such claims and causes of
action have been asserted by the Seller) to the extent that they pertain to the
Business, and all rights of indemnity, warranty rights, rights of contribution,
deposits, prepayments, rights to refunds, rights of reimbursement and other
rights of recovery possessed by the Seller (regardless of whether such rights
are currently exercisable) to the extent that they relate to the Business;
however, notwithstanding the foregoing, the Seller retains its rights to such
claims and causes of action described above that (a) arise prior to Closing and
affect the Seller’s business and (ii) arise post-Closing (solely to the extent
they are required to protect any of the Seller’s rights in its ongoing business
operations);
 
(j)  all proceeds under any insurance policies (other than any director and
officer policies) payable with respect to Claims arising out of, or in
connection with, the Transferred Assets or the Assumed Liabilities (as defined
in Section 1.5(a)), to the extent such Claims pertain to matters which arose
prior to the Closing;
 
(k)  all books, records, files and data of the Seller that exclusively pertain
to the Business, including any files relating to the Transitioning Employees;
and
 
 
2

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
1.2  Agreements Relating to Transfer of Transferred Assets. The Seller and the
Purchaser agree that all of the Transferred Assets (including software and any
related documentation) that can be transmitted to the Purchaser electronically
will be so delivered to the Purchaser promptly following the Closing and will
not be delivered to the Purchaser on any tangible medium.
 
1.3  Purchase Price. 
As consideration for the sale, assignment, transfer, conveyance and delivery of
the Transferred Assets to the Purchaser: 
 
          (I)          Purchaser shall pay a total of $24,000,000, payable as to
(i) $2,500,000 till march 31, 2014, and (ii) the remaining $21,500,000 paid in
seven (10) equal successive quarterly installments beginning April 30,
2014; provided, however, that Seller may invoice against such payment schedule
on a monthly basis. 
 
          (iii)        at the Closing, the Purchaser shall assume the Assumed
Liabilities (as defined in Section 1.5(a)).
  
1.4  Assumption of Liabilities.
 
(a)  For purposes of this Agreement, "Assumed Liabilities" shall mean only the
following liabilities of the Seller:
 
(i)  all customer service, support, maintenance and warranty obligations of the
Seller under each of the Contracts identified on Part 1.1(d) of the Disclosure
Schedule for the period commencing on the Closing Date (as further set forth in
Section 3.1 of the Transition Services Agreement attached hereto as Exhibit
C (the "Transition Services Agreement"), until such time as such a Contract is
subject to a valid consent to assignment to Purchaser, in which case all
obligations of the Seller under such Contract shall constitute “Assumed
Liabilities” hereunder without further action; for the purpose of clarification,
such obligations shall not include those obligations of Seller under such
Contracts for the period prior to the Closing Date;
 
(ii)  the obligations or liabilities of the Seller as of the Closing Date for
accrued paid time off of the Transitioning Employees who elect to have such
amounts transition to the Purchaser, in amounts (with respect to each
Transitioning Employee) not to exceed the amounts set forth in Part 1.5(a) of
the Disclosure Schedule; provided, further, that such amounts do not exceed the
maximum amounts allowable under the current vacation policies of the Purchaser
(it being understood that any accrued paid time off in excess of such maximums
will be paid out by Seller upon such employee’s termination of employment with
Seller); and
 
(iii)  subject to the limitations set forth above in subsection (a)(i), all
obligations and liabilities of the Business arising after the Closing. 
 
(b)  Notwithstanding the foregoing, and notwithstanding anything to the contrary
contained in this Agreement, the "Assumed Liabilities" shall not include any
liability not specifically assumed and the Purchaser shall not be required to
assume or to perform or discharge:
 
(i)  any Liability of any other Person, except for the Liabilities of the Seller
as specified in Section 1.5(a);
 
 
3

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
(ii)  any Liability of the Seller arising from or relating to the period prior
to the Closing, including without limitation any Claim or Legal Proceeding
against the Seller relating to Claims arising prior to the Closing;
 
(iii)  any Liability of Seller that does not pertain exclusively to the
Business,
 
(iv)  any Liability of the Seller for the payment of any Tax, including Transfer
Taxes allocated to the Seller as provided in Section 1.7);
 
(v)  any Liability of the Seller arising from or related to the pre-Closing
employment of any Transitioning Employee (other than the Liabilities assumed
pursuant to Section 1.5(a)(ii) (relating to accrued paid time off for certain
Transitioning Employees);
 
(vi)  any Liability of the Seller arising from or related to the employment or
termination of any Seller Employee who is not a Transitioning Employee; or
 
1.5  Closing. The execution, delivery and closing of the transactions
contemplated by this Agreement (the "Closing") shall take place at 1 , Changi
north Street 1 , Singapore ,  11 am. The date on which the Closing actually
takes place is referred to in this Agreement as the "Closing Date." At the
Closing, the Purchaser shall have delivered to the Seller those documents
specified in Section 5.1 hereof, and the Seller shall have delivered to the
Purchaser those documents specified in Section 5.2 hereof.
 
2.  REPRESENTATIONS AND WARRANTIES OF THE SELLER.
 
The Seller represents and warrants to the Purchaser, subject to the exceptions
set forth in the Disclosure Schedule, as follows:
 
2.1  Incorporation, Power and Authority.
 
(a)  The Seller has been duly incorporated, and is validly existing and in good
standing, under the laws of the jurisdiction of its incorporation. The Seller
has full power and authority: (i) to execute, deliver and perform this Agreement
and the other Transactional Agreements; (ii) conduct the Business as of the date
hereof in the manner in which it is currently being conducted; and (iii) to own
and use the Transferred Assets in the manner in which such assets are currently
owned and used.
 
(b)  The Seller is qualified, licensed or admitted to do business as a foreign
corporation in the State of California and under the laws of all other
jurisdictions where the property owned, leased or operated by it or the nature
of its business requires such qualification, license or admission and where the
failure to be so qualified, licensed or admitted would have a Material Adverse
Effect.
 
 
2.2  Title to Assets. Other than with respect to Seller IP, which is addressed
in Section 2.9, the Seller owns, and has good and valid title to the Transferred
Assets. All of said assets are owned by the Seller free and clear of any
Encumbrances, except for (i) any lien for current Taxes not yet due and payable
and (ii) Encumbrances described in Part 2.6 of the Disclosure Schedule, which
Encumbrances will be released at the Closing.
 
2.3  Customers. The Seller has not received any written notice or other written
communication indicating that any customer or development partner of the
Business may cease dealing with the Seller or may otherwise reduce the volume of
business transacted by such Person with the Business substantially below the
level of business in the most recent 12-month period.
 
 
4

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
2.4  Equipment; Leasehold. Part 2.8 of the Disclosure Schedule accurately
identifies all development, test/build, and personal computers and storage
devices and other associated electronic equipment used exclusively in the
conduct of the Business. Part 2.8 of the Disclosure Schedule also accurately
identifies all leased tangible assets used exclusively in the conduct of the
Business. Each asset identified or required to be identified in Part 2.8 of the
Disclosure Schedule: (i) in good condition and repair (ordinary wear and tear
excepted); (ii) is being operated and otherwise used in material compliance
with, all applicable Legal Requirements; and (iii) is adequate and appropriate
for the uses to which it is being put. The Seller has the right under valid and
existing leases or other agreements to occupy and use all leased real property
which it uses in the conduct of the Business.
 
2.5  Intellectual Property. 
 
(a)  Other than the Third Party Software licenses and Open Source Software
licenses, to the Seller’s Knowledge, the Seller is not a party to any inbound
third party license that is necessary to run the Business as currently
conducted.
 
(b)  Part 2.5(b) of the Disclosure Schedule accurately identifies and describes
each item of Registered IP in which the Seller has or purports to have an
ownership interest of any nature (whether exclusively, jointly with another
Person or otherwise); (B) the jurisdiction in which such item of Registered IP
has been registered or filed and the applicable registration or serial number;
and (C) any other Person that has an ownership interest in such item of
Registered IP and the nature of such ownership interest;
 
(c)  The Seller exclusively owns all right, title and interest to and in the
Seller IP and Seller Technology.
 
(d)  Seller either owns and possesses or has the right to use pursuant to a
valid and enforceable written license, sublicense, agreement or permission all
Intellectual Property used in or necessary for use in the Business as presently
conducted and can either assign or license such rights to the Purchaser. Seller
has taken all reasonably necessary action to maintain and protect each item of
Intellectual Property that it owns or uses that is primarily related to the
Business. Without limiting the generality of the foregoing:
 
(i)  all documents and instruments necessary to establish, secure and perfect
the rights of the Seller in the Seller IP that is Registered IP have been
validly executed, delivered and filed in a timely manner with the appropriate
Governmental Body;
 
(ii)  each Person who is or was an employee or independent contractor of the
Seller and who is or was involved in the creation or development of any
Seller IP has signed an agreement containing an irrevocable assignment of
Intellectual Property Rights to the Seller for which such Person is or was an
employee or independent contractor;
 
(iii)  no funding, facilities or personnel of any Governmental Body or college,
university or other education institution were used to develop or create, in
whole or in part, any Seller Technology or any Seller IP;
 
 
5

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
(iv)  the Seller has taken all reasonable steps to maintain the confidentiality
of all source code for ALGORITHMS & Software and all other proprietary
information held by the Seller, or purported to be held by the Seller, as a
trade secret, which steps are no less rigorous than the steps used by Seller to
maintain the confidentiality of its other most important source code and other
proprietary information, and Part 2.9(d)(iv) of the Disclosure Schedule
describes the protection procedures followed and other measures taken by the
Seller to maintain such confidentiality;
 
(v)  no Seller IP Contract limits or restricts the ability of the Seller to use,
exploit, assert or enforce any of its Intellectual Property Rights pertaining to
the Business, including without limitation the Seller IP anywhere in the world,
other than limits or restrictions arising from license grants under End User
Licenses (with respect to each such licensee); and
 
(vi)  except as set forth in Part 2.9(d)(vi) of the Disclosure Schedule, the
Seller is not under any obligation to pay any royalty or other compensation to
any third Person under any Seller IP Contract pursuant to which the Seller has
licensed any Intellectual Property Rights pertaining to the Business.
 
(e)  Except as set forth in Part 2.9(e) of the Disclosure Schedule, Seller has
the right to convey, assign and/or license, as appropriate, the Intellectual
Property Rights pertaining to the Business, including without limitation the
Seller IP and Seller IP Contracts as contemplated by this Agreement and the
Transactional Agreements.
 
(f)  To the Knowledge of the Seller, the Seller IP is valid, subsisting and
enforceable. In each case,
 
(i)  each item of Seller IP that is Registered IP is in compliance with all
Legal Requirements, and all filings, payments and other actions required to be
made or taken to maintain each such item of Seller IP in full force and effect
have been made by the applicable deadline;
 
(ii)  Part 2.9(f)(ii) of the Disclosure Schedule accurately identifies and
describes each filing, payment, and action that must be made or taken on or
before the date that is 90 days after the date of this Agreement in order to
maintain each item of Seller IP that is Registered IP in full force and effect;
and 
 
(iii)  no interference, opposition, reissue, reexamination or other Legal
Proceeding of any nature is or has been pending or to the Knowledge of the
Seller is threatened in which the scope, validity or enforceability of any
Seller IP is being, has been or could reasonably be expected to be contested or
challenged.
 
(g)  Neither the execution, delivery or performance of this Agreement or any of
the Transactional Agreements, nor the consummation of any of the transactions
contemplated herein or therein will, with or without notice or the lapse of
time, result in or give any other Person the right or option to cause or
declare: (i) a loss of, or Encumbrance on, any Seller IP or Seller Technology;
(ii) the release, disclosure or delivery of any source code within the
ALGORITHMS & Software by or to any escrow agent or other Person; (iii) the
grant, assignment or transfer to any other Person of any license or other right
or interest under, to or in any of the Seller IP, Seller Technology; or (iv) to
the Seller's Knowledge, a violation of any third party Intellectual Property
Rights.
 
 
6

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
(h)  With respect to each item of Third Party Software identified in Part 1.1(e)
of the Disclosure Schedule:
 
(i)  the license, sublicense, agreement or permission covering the item is
legal, valid, binding, enforceable and in full force and effect;
 
(ii)  the license, sublicense, agreement or permission will continue to be
legal, valid, binding and enforceable, and in full force and effect following
the consummation of the transactions contemplated in the Transactional
Agreements (including the assignments contained therein); and
 
(iii)  no party to the license, sublicense, agreement or permission is in breach
or default, and no event has occurred that with notice or lapse of time would
constitute a breach or default or permit termination, modification or
acceleration thereunder.
 
(i)  To the Knowledge of Seller, no Person has infringed, misappropriated, or
otherwise violated, and no Person is currently infringing, misappropriating or
otherwise violating, any Seller IP.  
 
(j)  To the Knowledge of Seller, the operation of the Business as currently
conducted by Seller, including the design, development, use, import, branding,
manufacture and sale of the ALGORITHMS & Software as currently conducted by the
Seller, does not infringe, misappropriate or otherwise violate any Intellectual
Property Rights of any third Person. Seller has not received any charge,
complaint, Claim, demand, or notice alleging any infringement, misappropriation
or violation of Intellectual Property Rights of a third Person (including a
Claim that Seller must license or refrain from using any Intellectual Property
Rights pertaining to the Business).
 
(k)  None of the ALGORITHMS & Software contains any bug, defect or error
(including any bug, defect or error relating to or resulting from the display,
manipulation, processing, storage, transmission or use of date data) that
materially and adversely affects the use, functionality or performance of such
ALGORITHMS & Software. The Seller has provided to the Purchaser a complete and
accurate list of all known bugs, defects and errors in each version and
component of the ALGORITHMS & Software. 
 
(l)  None of the ALGORITHMS & Software contains any "back door," "drop dead
device," "time bomb," "Trojan horse," "virus," or "worm" (as such terms are
commonly understood in the software industry) or any other code designed or
intended to have, or capable of performing, any of the following functions:
(i) disrupting, disabling, harming or otherwise impeding in any manner the
operation of, or providing unauthorized access to, a computer system or network
or other device on which such code is stored or installed; or (ii) damaging or
destroying any data or file without the user's consent.
 
(m)  The ALGORITHMS & Software and other Intellectual Property included in the
Transferred Assets does not constitute open source or freeware Intellectual
Property, or any modification or derivative work thereof, including any version
of any software licensed pursuant to any GNU General Public License or limited
general public license, or pursuant to any license (other than licenses assigned
to Purchaser and listed in Part 1.1(e) of the Disclosure Schedule) that purports
to restrict a party's ability to charge for distribution or use of software or
requires that derivative works of the software be made available to the public
or otherwise used only pursuant to specified terms (collectively, "Open Source
Software"), and no Open Source Software was used in, incorporated into,
integrated or bundled with, the ALGORITHMS & Software or any of the other
Intellectual Property included in the Transferred Assets. The Open Source
Software included in the Transferred Assets, as currently used and distributed
in the conduct of the Business, does not, to the Seller's Knowledge, subject the
proprietary software included in the Transferred Assets to any Open Source
Software licenses.
 
 
7

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
(n)  Solely for the purpose of ensuring that the Purchaser may conduct the
Business after the Closing as it is currently conducted, in the event and to the
extent that the Seller either owns or licenses any Intellectual Property Rights
in any of the Seller Technology after the Closing (collectively, the "Seller
Retained IP"), Seller shall grant Purchaser a perpetual, nonrevocable,
sublicensable, fully-paid up, royalty-free, limited license under the Seller
Retained IP to make, use, sell, import, export, distribute, copy, perform,
reproduce, make derivatives of the Seller Technology. Such license is
transferable by the Purchaser only upon a change of control or sale of the
assets related to the Business.
 
2.10  Contracts.
 
(a)  Parts 2.10(a)(i) through (xii) of the Disclosure Schedule identifies each
Seller Contract that constitutes a "Material Contract" (other than End User
Licenses). For purposes of this Agreement, each of the following shall be deemed
to constitute a "Material Contract":
 
(i)  any Seller Contract (A) that relates to the employment of, or the
performance of Seller IP development services by any Seller Employee,
(B) pursuant to which the Seller is or may become obligated to make any
severance, termination or similar payment to any Seller Employee, or
(C) pursuant to which the Seller is or may become obligated to make any bonus,
commission or similar payment (other than payments constituting base salary) to
any Seller Employee;
 
(ii)  any Seller IP Contract (including End User Licenses) for the acquisition,
sale, transfer or development of any Intellectual Property or Intellectual
Property Right, other than any agreements related to employment with the Seller
described in Section 2.10(a)(i);
 
(iii)  any Seller Contract relating to the acquisition, sale, spinoff or
outsourcing of any business unit or operation or any product line;
 
(iv)  any Seller Contract imposing any material restriction on the right or
ability of the Seller (A) to compete with, or solicit any customer of, any other
Person, (B) to acquire any product or other asset or any services from any other
Person, (C) to solicit, hire or retain any Person as an employee, consultant or
independent contractor, (D) to develop, sell, supply, distribute, offer, support
or service any product or any technology or other asset to or for any other
Person, (E) to perform services for any other Person, or (F) to transact
business with any other Person;
 
(v)  any Seller Contract creating or involving any agency relationship
(including sales representative agreements), distribution or reseller
arrangement or franchise relationship;
 
(vi)  any Seller Contract imposing any Encumbrance with respect to any
Transferred Asset;
 
(vii)  any Seller Contract creating any partnership or joint venture or any
sharing of revenues, profits, losses or costs, other than any Seller Contracts
relating to employment;
 
(viii)  to the extent it exclusively relates to the Business, any Seller
Contract involving the lease of real or personal property;
 
 
8

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
(ix)  any Seller Contract (A)  containing "standstill" or similar provisions, or
(B) providing any right of first negotiation, right of first refusal or similar
right to any Person;
 
(x)  any Seller Contract with a term of more than 60 days and that may not be
terminated by the Seller (without penalty) within 60 days after the delivery of
a termination notice by the Seller (other than routine nondisclosure agreements
entered into by the Seller in the ordinary course of business and other than End
User Licenses);
 
(xi)  any Seller Contract under which the Transactions would give rise to or
expand any rights in favor of, or any obligations on the part of, the Seller or
any other Person;
 
(xii)  any Seller Contract that could reasonably be expected to have or result
in a material adverse effect on (A) the assets, Intellectual Property,
liabilities, results of operations or financial performance of the Business or
(B) the ability of the Seller to perform any of its obligations under this
Agreement or to consummate any of the Transactions.
  
The Seller has made available to Purchaser an accurate and materially complete
copy of each Seller Contract that constitutes a Material Contract.
 
(b)  Other than those Contracts that have expired or been terminated as of the
Closing Date, each Seller Contract that constitutes a Material Contract is valid
and in full force and effect, subject to (i) laws of general application
relating to bankruptcy, insolvency, reorganization, moratorium and the
enforcement of creditors' rights generally, and (ii) rules of law governing
specific performance, injunctive relief and other equitable remedies.
 
(c)  Except as set forth in Part 2.10(c) of the Disclosure Schedule: (i) the
Seller is not in material violation, breach or default under any Material
Contract, and, to the Knowledge of the Seller, no other party to any such
Material Contract is in violation, breach or default under, any Material
Contract; and (ii) to the Knowledge of the Seller, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
could reasonably be expected to (A) result in a material violation or breach of
any of the provisions of any Material Contract, (B) give any Person the right to
declare a default or exercise any remedy under any Material Contract, (C) give
any Person the right to receive or require a rebate, chargeback, penalty or
change in delivery schedule under any Material Contract, (D) give any Person the
right to accelerate the maturity or performance of any Material Contract,
(E) result in the disclosure, release or delivery of any source code for any
ALGORITHMS & Software, or (F) give any Person the right to cancel, terminate or
modify any Material Contract; and (iii) the Seller has not received any written
notice regarding any violation or breach of, or default under, any Material
Contract.
 
(d)  Except as set forth in Part 2.10(d) of the Disclosure Schedule, with
respect to each of the Seller Contracts that is not being assigned to the
Purchaser as of the Closing, such Seller Contract does not prohibit the
subcontractor arrangement contemplated by Section 3.1 of the Transition Services
Agreement), and such subcontractor arrangement does not result in a breach of
such Seller Contract or give rise to a right for the other party to the Seller
Contract to terminate such Seller Contract.
 
2.11  Compliance with Legal Requirements; Governmental Authorizations.
 
(a)  The Seller is in compliance in all material respects with all applicable
Legal Requirements with respect to the Business. Except as set forth in
Part 2.11(a) of the Disclosure Schedule, the Seller has not received any notice
or other communication (in writing or otherwise) from any Governmental Body or
other Person regarding any actual or possible violation of, or failure to comply
with, any Legal Requirement with respect to the Business.
 
 
9

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
(b)  Part 2.11(b) of the Disclosure Schedule identifies each material
Governmental Authorization held by the Seller related to the Business, and the
Seller has made available to the Purchaser accurate and complete copies of all
such Governmental Authorizations. The Governmental Authorizations identified in
Part 2.11(b) of the Disclosure Schedule are valid and in full force and effect,
and collectively constitute all Governmental Authorizations necessary to enable
the Seller to conduct the Business in the manner in which the Business is
currently being conducted. Such Governmental Authorizations will be transferred
to Purchaser upon completion of the transactions contemplated in the
Transactional Documents, including the assignments contemplated therein. The
Seller is in compliance in all material respects with the terms and requirements
of the Governmental Authorizations identified in Part 2.11(b) of the Disclosure
Schedule. The Seller has not received any notice or other communication (in
writing or otherwise) from any Governmental Body regarding (a) any actual or
possible violation of or failure to comply with any term or requirement of any
material Governmental Authorization, or (b) any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any
material Governmental Authorization. No Governmental Body has at any time
challenged in writing the right of the Seller to conduct the Business as
currently conducted.
 
(c)  The Seller is in compliance in all material respects with all Legal
Requirements relating to the export, re-export, import and transfer of products,
commodities, services and technology from the jurisdiction of one Governmental
Body to another with respect to the conduct of the Business.
 
2.12  Legal Proceedings; Orders.
 
(a)  Except as set forth in Part 2.17(a)(i) of the Disclosure Schedule, there is
no pending Legal Proceeding, and, to the Knowledge of the Seller, no Person has
threatened in writing to commence any Legal Proceeding: (i) that specifically
relates to the Business or the Transferred Assets; or (ii) that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the Transactions.
 
(b)  There is no Order to which the Seller, or any of the Transferred Assets, is
subject. To the Knowledge of the Seller, no Transitioning Employee is subject to
any Order that prohibits such Transitioning Employee from engaging in or
continuing any conduct, activity or practice relating to the Business.
 
2.13  Authority; Binding Nature of Agreement. The Seller has all requisite power
and authority to enter into and to perform its obligations under each of the
Transactional Agreements to which it is a party; and the execution, delivery and
performance by the Seller of the Transactional Agreements to which it is a party
have been duly authorized by all necessary corporate action on the part of the
Seller. This Agreement constitutes the legal, valid and binding obligation of
the Seller, enforceable against the Seller in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar federal or state Legal Requirements affecting the rights of creditors.
Upon the execution of each of the other Transactional Agreements at the Closing,
each of such other Transactional Agreements to which the Seller is a party will
constitute the legal, valid and binding obligation of the Seller and will be
enforceable against the Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
federal or state Legal Requirements affecting the rights of creditors.
 
 
10

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
2.14  Non-Contravention; Consents. Except as set forth in Part 2.19 of the
Disclosure Schedule, neither (i) the execution, delivery or performance of this
Agreement or any of the Transactional Agreements, nor (ii) the consummation of
the Transactions will directly or indirectly (with or without notice or lapse of
time):
 
(a)  contravene, conflict with or result in a violation of (i) any of the
provisions of the certificate of incorporation or bylaws of the Seller, or
(ii) any resolution adopted by the stockholders, the board of directors or any
committee of the board of directors of the Seller;
 
(b)  contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Transactions or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which the Seller, or any of the assets owned or used by the Seller, is
subject;
 
(c)  contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by the Seller or that otherwise relates to the Business or to any of the
assets owned or used by the Seller; 
 
(d)  result in the imposition or creation of any Encumbrance upon or with
respect to any Transferred Asset;
 
(e)  result in the disclosure or delivery to any escrow holder or other Person
of any source code for any ALGORITHMS & Software, or the transfer of any
material asset of the Seller to any Person;
 
(f)  result in a breach of any contract or agreement to which Seller is a party
or by which its assets may be bound, including without limitation, the Seller
Contracts; or
 
(g)  require the Seller to make any filing with any Person in connection with
(x) the execution, delivery or performance of this Agreement or any of the other
Transactions, or (y) the consummation of the Transactions. 
 
2.15  Marketing Contact and Lead Database Data. Part 1.1(g) of the Disclosure
Schedule contains a true and complete listing of all marketing contact and lead
database data primarily relating to the Business.
 
3.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
 
The Purchaser represents and warrants to the Seller as follows:
 
3.1  Organization and Standing; Certificate and Bylaws. The Purchaser is a
corporation duly organized and validly existing under, and by virtue of, the
laws of the State of Delaware and is in good standing under such laws. The
Purchaser has all requisite corporate power and authority to own and operate its
properties and assets, and to carry on its business as presently conducted. The
Purchaser is presently qualified to do business as a foreign corporation in good
standing in each jurisdiction where the failure to be so qualified or in good
standing would have a material adverse effect on the Purchaser’s business as now
conducted.
 
 
11

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
3.2  Corporate Power. The Purchaser will have at the Closing Date all requisite
legal and corporate power and authority to execute and deliver that certain
Amendment No. 1 to the Purchaser’s Amended and Restated Stockholder Rights
Agreement (the "Amendment to the Rights Agreement"), entered into by and among
the Purchaser, the Seller and the other parties listed therein, to sell and
issue the Stock Consideration to Seller, to issue the shares of the common stock
of the Purchaser (the “Common Stock”) issuable upon conversion of the Stock
Consideration, and to carry out and perform its obligations under the terms of
this Agreement and the Amended and Restated Stockholder Rights Agreement (as
amended by the Amendment to the Rights Agreement, the “Amended Rights
Agreement”).
 
3.3  Intellectual Property, Trademarks, etc. 
 
(a)  To the Purchaser’s Knowledge, the Purchaser has the right to use, free and
clear of all liens, charges, Claims and restrictions, all intellectual property,
patents, trademarks, service marks, trade names, copyrights, licenses and rights
necessary to the business of the Purchaser as presently conducted (the
“Purchaser Intellectual Property”) without any known infringement of the rights
of others. The Purchaser has not received any communications alleging that the
Purchaser has violated or, by conducting its business as currently conducted,
would violate any of the patents, trademarks, service marks, trade names,
copyrights or trade secrets or other proprietary rights of any person or entity,
nor is the Purchaser aware of any basis therefor. The Purchaser is not aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of his or her best efforts to promote the interests of
the Purchaser or that would conflict with the Purchaser’s business.
 
(b)  Each former and current employee of the Purchaser has executed an Employee
Proprietary Information Agreement (the “Proprietary Information Agreement”).
Each independent contractor or consultant to the Purchaser has either executed a
non-disclosure agreement or is subject to confidentiality provisions in the
respective agreement with the Purchaser. The Purchaser does not believe it is or
will be necessary to utilize any inventions of any of its employees (or people
it currently intends to hire) made prior to his or her employment with the
Purchaser, which has not otherwise been transferred to the Purchaser.
  
3.4  Title to Properties and Assets; Liens, etc. The Purchaser has good and
marketable title to its properties and assets, and has good title to all its
leasehold interests, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (i) the lien of current taxes not yet due and
payable and (ii) possible minor liens and encumbrances which do not in any case
materially detract from the value of the property subject thereto or materially
impair the operations of the Purchaser, and which have not arisen otherwise than
in the ordinary course of business. The Purchaser is in compliance with the
material terms of each real property lease to which it is a party.
 
3.5  Compliance with Other Instruments, None Burdensome, etc. The Purchaser is
not in violation of any term of its Purchaser Charter Amendment or its Bylaws or
in any material respect of any term or provision of any material mortgage,
indebtedness, indenture, contract, agreement, instrument, judgment or decree to
which it is a party or by which it is bound, and to the Purchaser’s knowledge,
the Purchaser is not in violation of any order, statute, rule or regulation
applicable to the Purchaser. The execution, delivery and performance of and
compliance with the Transactional Agreements, and the issuance of the Stock
Consideration and the Common Stock issuable upon conversion of the Stock
Consideration, have not resulted and will not result in any violation of, or
conflict with, or constitute a default under, the Purchaser Charter Amendment or
the Purchaser’s Bylaws, as amended to date, or any of its agreements, nor result
in the creation of, any mortgage, pledge, lien, encumbrance or charge upon any
of the properties or assets of the Purchaser.
 
 
12

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
3.6  Litigation, etc. There are no actions, suits, proceedings or investigations
pending against the Purchaser or its properties or its officers or directors
(nor, to the Purchaser’s knowledge, is there any threat thereof) before any
court or governmental agency that (i) questions the validity of any of the
Transactional Agreements or the right of the Purchaser to enter into any of the
Transactional Agreements; (ii) would have a material adverse effect on the
Purchaser; or (iii) would change the current equity ownership of the Purchaser.
 
3.7  Registration Rights. Except as set forth in the Amended Rights Agreement,
the Purchaser is not under any contractual obligation to register (as defined in
Section 2.2 of the Amended Rights Agreement) any of its presently outstanding
securities or any of its securities which may hereafter be issued. 
 
4.  CLOSING DELIVERIES. 
 
 4.1 Closing Deliveries of the Purchaser. On or prior to the Closing Date, the
Purchaser shall deliver to Seller each of the following documents:
 
(a)  Transition Services Agreement. The Transition Services Agreement, duly
executed by the Purchaser and effective at the Closing.
 
(b)  Bill of Sale. A Bill of Sale substantially in the form of Exhibit D (the
"Bill of Sale"), duly executed by the Purchaser and effective at the Closing.
 
(c)  Trademark License Agreement. A Trademark License Agreement, in the form
of Exhibit E (the "Trademark License Agreement", duly executed by the
Purchaser and effective at the Closing.
 
4.2  Closing Deliveries of the Seller. On or prior to the Closing Date, the
Seller shall deliver to Purchaser each of the following documents:
 
(a)  Transition Services Agreement. The Transition Services Agreement, duly
executed by the Seller and effective at the Closing. 
 
(b)  Trademark License Agreement. The Trademark License Agreement, duly executed
by the Seller and effective at the Closing. 
 
(c)  IP Assignments. Recordable assignment agreements with respect to the
Registered IP and such bills of sale, endorsements, assignments, business
transfer agreements and other documents as may reasonably be necessary or
appropriate to assign, convey, transfer and deliver to the Purchaser or an
affiliate of the Purchaser good and valid title to such Transferred Assets free
and clear of any Encumbrances.
 
 
13

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
5.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.
 
5.1  Survival.
 
(a)  All representations and warranties of the Seller (set forth in Section 2)
and of the Purchaser (set forth in Section 3) shall expire on March 31,
2014, provided that for any good-faith claim for indemnification for alleged
breach of any such representation or warranty made prior to expiration of such
period, such representation or warranty shall survive with respect to any such
claim for indemnity made on a timely basis.
 
(b)  Claims for indemnification, compensation and reimbursement brought in
accordance with and subject to this Article 6 shall be the sole and exclusive
remedy of any Indemnitee for monetary damages from and after the Closing with
respect to breaches of this Agreement by the Seller or the Purchaser. Without
limiting the generality of the foregoing, nothing contained in this Agreement
shall limit the rights of any Indemnitee to seek or obtain injunctive relief,
rescission or any other equitable remedy to which such Indemnitee is otherwise
entitled.
 
 (c)  Notwithstanding anything to the contrary, the limitations set forth in
this Section 5.1 shall not apply in the case of claims based upon fraud or for
breaches of Section 6.5 (Covenant Not to Compete).
 
5.2  Indemnification by the Seller. From and after the Closing (but subject to
Section 5.1), the Seller shall hold harmless and indemnify Purchaser from and
against, and shall compensate and reimburse Purchaser for, any Damages which are
suffered or incurred by Purchaser or to which Purchaser may otherwise become
subject (regardless of whether or not such Damages relate to any third-party
claim) and which arise from or as a result of, or are connected with:
 
(a)  any inaccuracy in or breach of any representation or warranty made by the
Seller in Section 2 of this Agreement as of the date of this Agreement;
 
(b)  any breach of any covenant or obligation of the Seller set forth in this
Agreement;
 
(c)  any Liability of the Seller (including Liabilities pertaining to the
Transferred Assets or the ownership and operation of the Business, in each case
pertaining to the period prior to the Closing) to which Purchaser becomes
subject, other than the Assumed Liabilities; or
 
(d)  any Liability relating to the matter set forth on Part 5.2(d) of the
Disclosure Schedule (the “Specified Claim Liability”), provided, that,
notwithstanding anything to the contrary in the foregoing or elsewhere in this
agreement, the Seller's indemnification obligations with respect to the
Specified Claim Liability shall survive any other scheduled termination of its
warranties or indemnification obligations under this agreement.
 
provided, that except in the case of fraud, Seller's indemnification obligations
with respect to the Specified Claim Liability, and except for breaches of
Section 6.5 (Covenant not to Compete), and Section 5.2(c), the exclusive method
of compensating and reimbursing Purchaser for any such Damages shall be a
reduction in the number of Escrowed Shares pursuant to the provisions of Section
6.4 (which Escrowed Shares shall then be returned to Purchaser).
 
 
14

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
5.3  Indemnification by the Purchaser. From and after the Closing (but subject
to Section 5.1), the Purchaser shall hold harmless and indemnify Seller from and
against, and shall compensate and reimburse Seller for, any Damages which are
suffered or incurred by Seller or to which Seller may otherwise become subject
(regardless of whether or not such Damages relate to any third-party claim) and
which arise from or as a result of, or are connected with:
 
(a)  any inaccuracy in or breach of any representation or warranty made by the
Purchaser in Section 3 of this Agreement as of the date of this Agreement;
 
(b)  any breach of any covenant or obligation of the Purchaser set forth in this
Agreement; or
 
(c)  any Liability to which the Seller may become subject that arises from or
relates to any of the Assumed Liabilities.
 
5.4  Certain Limitations.
 
(a)  The Seller shall not be required to make any indemnification payment
pursuant to Section 6.2 for any inaccuracy in or breach of any representation or
warranty until such time as the total amount of all Damages (including the
Damages arising from such inaccuracy or breach and all other Damages arising
from any other inaccuracies or breaches of any representations or warranties)
that have been suffered or incurred by any one or more of the Indemnitees, or to
which any one or more of the Indemnitees has or have otherwise become subject,
exceeds $100,000 in the aggregate. If the total amount of such Damages exceeds
$100,000 in the aggregate, then the Indemnitees shall be entitled to be
indemnified against and compensated and reimbursed for the total amount of such
Damages.
  
(b)  The total amount of Damages which the Purchaser may be entitled to be
indemnified against pursuant to Section 5.2  shall be limited in the aggregate
to, in the case of the Seller’s indemnification obligations, the Escrowed
Shares, provided, that solely with respect to Damages resulting from the
Seller’s breach of the non-competition covenants in Section 7.5 hereof, the
total amount of Damages which Purchaser may be entitled to be indemnified
against shall be limited to the Seller’s forfeiture of the total Stock
Consideration.
 
(c)  The total amount of Damages which the Seller may be entitled to be
indemnified against (i) pursuant to Section 6.3(a) shall be limited to
$7,500,000, and (ii) pursuant to Section 6.3(b) and 6.3(c), collectively, shall
be limited to $3,000,000.
  
5.5  Defense of Third Party Claims. In the event of the assertion or
commencement by any Person of any claim or Legal Proceeding (whether against the
Purchaser or any other Person) (hereinafter an "Indemnitee") with respect to
which the Seller or Purchaser (hereinafter an "Indemnitor") may become obligated
to hold harmless, indemnify, compensate or reimburse any Indemnitee pursuant to
this Article VI, the Indemnitor shall have the right, at its election, to
proceed with the defense of such claim or Legal Proceeding on its own by
appointing legal counsel reasonably acceptable to the Indemnitee to be the lead
counsel in connection with such defense (it being understood that an Indemnitee
shall be entitled to withhold consent if the Indemnitor's counsel is subject to
a conflict of interest); provided, that:
 
(a)  the Indemnitor acknowledges and agrees in writing that the Seller Claim is
an indemnifiable claim for which the Indemnitor has an indemnification
obligation pursuant to this Article VI; and
 
(b)  if the Indemnitor shall control the defense of any such claim, the
Indemnitor shall obtain the prior written consent of the Indemnitee (which shall
not be unreasonably withheld, delayed or conditioned) before entering into any
settlement of a claim or ceasing to defend such claim if such settlement imposes
any obligation on Indemnitee or otherwise would restrict the activities of the
Indemnitee, or if such settlement does not expressly and unconditionally release
the Indemnitee from all liabilities and obligations with respect to such claims.
 
 
15

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
The Indemnitee shall give the Indemnitor prompt notice in writing of the
commencement of any such Legal Proceeding against the Indemnitee to which this
Article VI would be applicable; provided, however, that any failure on the part
of the Indemnitee to so notify the Indemnitor shall not limit any of the
obligations of the Indemnitee under Article VI (except to the extent such
failure materially prejudices the defense of such Legal Proceeding). If the
Indemnitor does not elect to proceed with the defense of any such claim or Legal
Proceeding or does not do so in accordance with the terms of this Section 6.7,
the Indemnitee may proceed with the defense of such claim or Legal Proceeding
with counsel selected by Indemnitee, all reasonable expenses relating to the
defense of such claim or Legal Proceeding shall be borne and paid exclusively by
the Indemnitor, and the Indemnitor shall reasonably cooperate with the
Indemnitee, as applicable, by providing copies of records and information that
are reasonably relevant to such Legal Proceeding;provided, however, that if the
Indemnitee has acknowledged its liability to provide indemnity, but has not
exercised its right to control the defense, the Indemnitee shall obtain the
prior written consent of the Indemnitor (which shall not be unreasonably
withheld, delayed or conditioned) before entering into any settlement of a claim
or ceasing to defend such claim if such settlement imposes any obligation on the
Indemnitor or otherwise would restrict the activities of the Indemnitor, or if
such settlement does not expressly and unconditionally release the Indemnitor
from all liabilities and obligations with respect to such claims.
 
5.6  Indemnification Claims.
 
(a)  If any Indemnitee has incurred or suffered or claims to have incurred or
suffered, or believes that it may incur or suffer, Damages for which it is or
may be entitled to be held harmless, indemnified, compensated or reimbursed
under this Article VI, such Indemnitee may deliver a notice to the Indemnitor
(any such notice being referred to as a "Notice of Indemnification Claim," and
the claim for indemnification, compensation and reimbursement described in such
Notice of Indemnification Claim being referred to as an "Indemnification
Claim"), which shall (i) state that such Indemnitee believes that that there is
or has been a possible inaccuracy in or breach of a representation, warranty,
covenant or obligation contained in this Agreement or that such Indemnitee is
otherwise entitled to be held harmless, indemnified, compensated or reimbursed
under this Article VI, (ii) contain a brief description of the circumstances
supporting such Indemnitee's belief that there is or has been such a possible
inaccuracy or breach or that such Indemnitee may otherwise be entitled to be
held harmless, indemnified, compensated or reimbursed, and (iii) contain a good
faith, non-binding, preliminary estimate of the aggregate dollar amount of
actual and potential Damages that have arisen and may arise as a result of the
inaccuracy, breach or other matter referred to in such notice (the aggregate
amount of such estimate, as it may be modified by such Indemnitee in good faith
from time to time, being referred to as the "Claimed Amount"). 
 
(b)  In the event that the Indemnitee has delivered a Notice of Indemnification
Claim to the Indemnitor, the Indemnitor shall have ten (10) days to deliver a
written objection to the Claimed Amount set forth in the Notice of
Indemnification Claim. If the Indemnitor timely delivers such a written
objection to the Indemnitee, the Indemnitee and the Indemnitor shall use
commercially reasonable efforts to resolve any such objections, but if a final
resolution is not obtained within thirty (30) days after the Indemnitor has
submitted its objections, the Indemnitee and the Indemnitor shall submit the
matter to non-binding mediation pursuant to Section 8.6 hereto. If the
Indemnitor does not deliver a written objection within such time period, the
Indemnitee shall be entitled at such time to any amounts due and payable
pursuant to such Claimed Amount in accordance with this Article VI.
 
 
16

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
6.  CERTAIN POST-CLOSING COVENANTS.
 
6.1  Further Actions. From and after the Closing Date, the Seller shall
cooperate with the Purchaser and the Purchaser's affiliates and representatives,
and shall execute and deliver such documents and take such other actions as the
Purchaser may reasonably request, for the purpose of evidencing the Transactions
and putting the Purchaser in possession and control of all of the Transferred
Assets. In addition, upon Purchaser's reasonable request and in furtherance of
the license grant contained Section 2.9(n) hereto, Seller shall deliver to
Purchaser such software or other assets that were not included in and that do
not otherwise constitute Transferred Assets but that are otherwise necessary for
the Business to be conducted in the manner in which it is currently being
conducted as of the Closing Date.
  
6.2  Customer Referrals. For a period of thirty (30) months from the Closing
Date, Seller shall forward to Purchaser (i) all customer inquiries unrelated to
SourceForge.net but related to the Business, including SCM and Subversion
related tools that form part of the ALGORITHMS & Software; and (ii) online
customer inquiries unrelated to SourceForge.net but that pertain to software
development tools and software development services that come through Seller’s
established “general inquiry” channels and that do not specifically identify any
product sold by another customer of Seller’s media services.
 
6.3  Publicity. On the Closing Date, the parties shall issue a joint press
release announcing the Transactions. Thereafter, any press release concerning
the Transactions issued by either party must be substantially consistent in all
material respects with the joint press release described above; provided,
however, that the Seller may issue press releases concerning any of the
Transactions as required by applicable laws without the consent of the
Purchaser, including securities laws and the regulations of the Nasdaq Capital
Market. All other communications concerning the Transactions must not be
inconsistent with the joint press release.
 
7.  MISCELLANEOUS PROVISIONS.
 
7.1  Attorneys' Fees. If any Legal Proceeding relating to this Agreement or the
enforcement of any provision of this Agreement is brought against any party to
this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys' fees, costs and disbursements (in addition to any other relief to
which the prevailing party may be entitled).
 
7.2  Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) when delivered by hand;
(b) on the day sent by facsimile provided that the sender has received
confirmation of transmission as of or prior to 5:00 p.m. Singapore time on such
day; (c) the first business day after sent by facsimile (to the extent that the
sender has received confirmation of transmission after 5:00 p.m. Singapore time
on the day sent by facsimile); or (d) the third business day after sent by
registered mail or by courier or express delivery service, in any case to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):
 
If to the Purchaser:
 
Algo markets Limited.
1 changi north street 1
Singapore
Attention: President
 
If to the Seller:
 
Zentrum limited
Esys Building
Jebel ALi , Dubai. UAE
Attention: Chief Financial Officer/General Counsel
 
 
17

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
7.4  Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
7.5  Counterparts and Exchanges by Electronic Transmission or Fax. This
Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission or fax shall be sufficient to bind the
parties to the terms and conditions of this Agreement.
 
7.6  Governing Law; Non-Binding Mediation; Venue. 
 
(a)  This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Labuan, Malaysia  (without giving
effect to principles of conflicts of laws).
  
7.7  Successors and Assigns; Parties in Interest.
 
(a)  This Agreement shall be binding upon: the Seller and its successors and
assigns (if any); and the Purchaser and its successors and assigns (if any).
This Agreement shall inure to the benefit of: the Seller; the Purchaser; the
other Indemnitees; and the respective successors and assigns (if any) of the
foregoing.
 
(b)  After the Closing Date, the Purchaser may freely assign any or all of its
rights under this Agreement (including its indemnification rights under
Section 7), in whole or in part, to any other Person without obtaining the
consent or approval of any other party hereto or of any other
Person; provided, however, that the Purchaser shall remain liable for all of its
obligations under this Agreement.
 
(c)  The Seller shall not be permitted to assign any of its rights or delegate
any of its obligations under this Agreement without the Purchaser's prior
written consent.
 
(d)  None of the provisions of this Agreement is intended to provide any rights
or remedies to any Person other than the parties to this Agreement and their
respective successors and assigns (if any). Without limiting the generality of
the foregoing: (i) no employee of the Seller shall have any rights under any of
the Transactional Agreements; and (ii) no creditor of the Seller shall have any
rights under any of the Transactional Agreements.
 
 
18

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
7.8  Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). Each party agrees
that: (a) in the event of any breach or threatened breach by any other party of
any covenant, obligation or other provision set forth in this Agreement, such
party shall be entitled (in addition to any other remedy that may be available
to it) to: (i) a decree or order of specific performance or mandamus to enforce
the observance and performance of such covenant, obligation or other provision;
and (ii) an injunction restraining such breach or threatened breach; and (b) no
Person shall be required to provide any bond or other security in connection
with any such decree, order or injunction or in connection with any related
Legal Proceeding.
 
7.9  Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
7.10  Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Seller.
 
7.11  Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.
 
7.12  Entire Agreement. The Transactional Agreements set forth the entire
understanding of the parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof.
 
7.13  Disclosure Schedule. The Disclosure Schedule shall be arranged in separate
parts corresponding to the first or principal numbered and lettered section of
this Agreement to which such disclosure relates. However, because a particular
disclosure may apply to multiple sections of this Agreement, all sections
contained herein permitting such disclosure, and the information disclosed in
the Disclosure Schedule shall be deemed disclosed under and incorporated into
any section thereof where it is readily apparent on its face without reference
to underlying source documents that such disclosure applied to such section.
Capitalized terms used in the Disclosure Schedule and not otherwise defined
therein shall have the meanings ascribed to them in this Agreement.
 
7.14  Construction.
 
(a)  For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
 
19

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
(b)  The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(c)  As used in this Agreement, the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words "without limitation."
 
(d)  Except as otherwise indicated, all references in this Agreement to
"Sections" and "Exhibits" are intended to refer to Sections of this Agreement
and Schedules and Exhibits to this Agreement.
 
[Remainder of page intentionally left blank]
 
 
 
 
20

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
The parties to this Asset Purchase Agreement have caused this Asset Purchase
Agreement to be executed and delivered as of the date first written above.
 
Algo markets Limited
a Labuan , Malaysia company
 
By: /S/ Olena Bystrova                   
Name: Olena Bystrova
Title: CEO                                                     
 
Zentrum limited,
a BVI Company
 
By: /S/ Jahangir                                   
Name: Jahangir                                         
Title: President & CEO           
 
 
 
21

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
ASSET PURCHASE AGREEMENT

--------------------------------------------------------------------------------

Exhibit A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A), in each case, with
respect to the Business, the following terms shall have the following respective
meanings:
 
Agreement. "Agreement" shall mean the Asset Purchase Agreement to which
this Exhibit A is attached (including the Disclosure Schedule), as it may be
amended from time to time.
 
Business Day. "Business Day" means a day other than Saturday, Sunday or any day
on which banks located in the State of California are authorized or obligated to
close.
 
Claim. "Claim" shall mean and include all past, present and future disputes,
claims, controversies, demands, actions and causes of action of every kind and
nature, including: (a) any unknown, unsuspected or undisclosed claim; and (b)
any claim, right or cause of action based upon any breach of any express,
implied, oral or written contract or agreement.
 
Consent. "Consent" shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).
 
Contract. "Contract" shall mean any written, oral, implied or other agreement,
contract, subcontract, lease, license, warranty, insurance policy, benefit plan
or legally binding commitment of any nature.
 
Damages. "Damages" shall include any loss, damage, injury, settlement, judgment,
award, fine, penalty, fee (including reasonable attorneys' fees), charge, cost
(including costs of investigation) or expense of any nature. Notwithstanding the
foregoing definition, the term "Damages" shall in no event include
consequential, incidental or special damages, or amounts recoverable as lost
profits or based on a multiple of earnings.
 
Disclosure Schedule. "Disclosure Schedule" shall mean the schedule (dated as of
the date of the Agreement) delivered to the Purchaser on behalf of the Seller
and prepared in accordance with Section 8.13 of the Agreement.
 
Encumbrance. "Encumbrance" shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, trust, equitable interest, preference, right of
possession, lease, tenancy, encroachment, interference, order, proxy, option,
right of first refusal, preemptive right, community property interest or
imperfection of title, except for Encumbrances for Taxes not yet due and
payable, and such imperfections in title and Encumbrances that do not materially
detract from value. In no event shall “Encumbrance” include licenses granted
under Intellectual Property Rights.
 
End User License. "End User License" shall mean an end user license to
ALGORITHMS & Software granted by the Seller.
 
 
22

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
Entity. "Entity" shall mean any corporation (including any non profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, Seller, firm or other enterprise, association,
organization or entity.
 
Governmental Authorization. "Governmental Authorization" shall mean any: (a)
permit, license, certificate, franchise, permission, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.
 
Governmental Body. "Governmental Body" shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, or body and any court or other
tribunal).
 
Indebtedness. "Indebtedness" shall mean as applied to any Person (a) all
indebtedness of such Person for borrowed money, whether current or funded, or
secured or unsecured, (b) all indebtedness of such Person for the deferred
purchase price of property or services represented by a note, (c) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all indebtedness of such Person secured by a purchase money
mortgage or other lien to secure all or part of the purchase price of property
subject to such mortgage or lien, (e) all Liabilities under leases which shall
have been or must be, in accordance with generally accepted accounting
principles, recorded as capital leases in respect of which such Person is liable
as lessee, (f) any Liability of such Person in respect of banker's acceptances
or letters of credit, (g) all interest, fees and other expenses owed with
respect to indebtedness described in the foregoing clause (a), (b), (c), (d),
(e) or (f) above, and (h) all indebtedness referred to in clause (a), (b), (c),
(d), (e), (f) or (g) above which is directly or indirectly guaranteed by such
Person or which such Person has agreed (contingently or otherwise) to purchase
or otherwise acquire or in respect of which it has otherwise assured a creditor
against loss.
 
Intellectual Property. "Intellectual Property" shall mean algorithms, APIs,
apparatus, databases, data collections, development tools, diagrams, formulae,
inventions (whether or not patentable), logos, marks (including brand names,
product names, logos, and slogans), methods, processes, proprietary information,
protocols, schematics, specifications, software, software code (in any form,
including source code and executable or object code), subroutines, techniques,
user interfaces, URLs, web pages, web sites, works of authorship and other forms
of technology (whether or not embodied in any tangible form and including all
tangible embodiments of the foregoing, such as instruction manuals, laboratory
notebooks, prototypes, samples, studies and summaries), but in all events
excluding Intellectual Property Rights.
 
Intellectual Property Rights. "Intellectual Property Rights" shall mean all
rights of the following types, which may exist or be created under the laws of
any jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights and moral rights; (b)
trademark and trade name rights and similar rights; (c) trade secret rights; (d)
patent and industrial property rights; (e) other proprietary rights in
Intellectual Property; and (f) rights in or relating to registrations, renewals,
extensions, combinations, divisions, and (g) reissues of, and applications for,
any of the rights referred to in clauses "(a)" through "(f)" above.
 
 
23

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
Legal Proceeding. "Legal Proceeding" shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.
 
Legal Requirement. "Legal Requirement" shall mean shall mean any federal, state,
local, municipal, foreign or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body.
 
Liability. "Liability" shall mean any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unasserted, contingent, indirect,
conditional, implied, vicarious, derivative, joint, several or secondary
liability), regardless of whether such debt, obligation, duty or liability would
be required to be disclosed on a balance sheet prepared in accordance with GAAP.
 
Marketing Contracts. "Marketing Contracts" shall mean those Contract identified
in Part 1.1(f) of the Disclosure Schedule.
 
Material Adverse Effect. A violation or other matter will be deemed to have or
result in a "Material Adverse Effect" if such violation or other matter could,
or could reasonably be expected to, have or result in a material adverse effect
on any of the Transferred Assets, any of the Assumed Liabilities, the ability of
the Seller to consummate the Transactions on a timely basis or on the business,
operations, financial performance or prospects of the Business, taken together
as a whole.
 
Materials of Environmental Concern. "Materials of Environmental Concern" shall
mean chemicals, pollutants, contaminants, wastes, toxic substances, petroleum
and petroleum products and any other substance that is now or hereafter
regulated by any Environmental Law or that is otherwise a danger to health,
reproduction or the environment.
 
Order. "Order" shall mean any order, writ, injunction, judgment or decree.
 
Person. "Person" shall mean any individual, Entity or Governmental Body.
 
Personal Data. "Personal Data" shall mean a natural person's name, street
address, telephone number, e-mail address, photograph, social security number,
driver's license number, passport number, or customer or account number, or any
other piece of information that allows the identification of a natural person. 
 
Registered IP. "Registered IP" shall mean all Intellectual Property Rights
within the Transferred Assets that are registered, filed, or issued under the
authority of, with or by any Governmental Body, including all patents,
registered copyrights, registered mask works and registered trademarks, any
renewals, extensions, combinations, divisions, and reissues thereof, and all
applications for any of the foregoing.
 
Seller Contract. "Seller Contract" shall mean any Contract, in each case,
primarily related to the Business: (a) to which the Seller is a party; (b) by
which the Seller or any of its assets is or may become bound or under which the
Seller has, or may become subject to, any obligation; or (c) under which the
Seller has or may acquire any right or interest, but excluding Seller IP
Contracts.
 
 
24

--------------------------------------------------------------------------------

 
[exhibitimg.jpg]
 
Seller IP. "Seller IP" shall mean all Intellectual Property Rights owned by
Seller and embodied in any item set forth in Part 1.1(c) of the Disclosure
Schedule.
 
Seller IP Contract. "Seller IP Contract" shall mean any Contract, in each case,
primarily related to the Business, including, without limitation, End User
Licenses, pursuant to which the Seller is or was a party or by which the Seller
is or was bound, that contains any assignment or license of, or any covenant not
to assert or enforce, any Intellectual Property Right within the Transferred
Assets or any Intellectual Property within the Transferred Assets developed by,
with or for the Seller.
 
Seller Technology. "Seller Technology" shall mean all Intellectual Property
owned by Seller and set forth in Part 1.1(c) of the Disclosure Schedule.
  
Third-Party Software. "Third-Party Software" means software commercially
available from a party other than the Seller, excluding any Open Source Software
licenses.
 
Transactional Agreements. "Transactional Agreements" shall mean: (a) this
Agreement; (b) the Transition Services Agreement; (c) the Amendment to the
Rights Agreement; (d) the Trademark License Agreement; (e) Assumption Agreement;
(f) the Bill of Sale; (g) the Seller Internal Use License; and (h) all other
bills of sale, assignments and other agreements delivered or to be delivered in
connection with the Transactions.
 
Transactions. "Transactions" shall mean: (a) the execution and delivery of the
respective Transactional Agreements; and (b) all of the transactions
contemplated by the respective Transactional Agreements, including, but not
limited to: (i) the sale of the Transferred Assets by the Seller to the
Purchaser in accordance with the Agreement; (ii) the assumption of the Assumed
Liabilities by the Purchaser in accordance with the Agreement and the Assumption
Agreement; and (iii) the performance by the Seller and the Purchaser of their
respective obligations under the Transactional Agreements, and the exercise by
the Seller and the Purchaser of their respective rights under the Transactional
Agreements.
 
User Data. "User Data" shall mean any Personal Data or other data or information
exclusively related to the Business and collected by or on behalf of the Seller.
 
 
25

--------------------------------------------------------------------------------

 